—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered July 29, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s challenge to background testimony concerning the “buy and bust” operation in this case is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the limited testimony that the police targeted the particular area because it was drug prone and the subject of community complaints was admissible to explain the police presence and conduct and that this evidence did not link defendant to general drug activity (see, People v Washington, 259 AD2d 365, lv denied 93 NY2d 1006).
Defendant’s complaints about the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged comments generally constituted fair comment on the evidence in response to the defense summation and that there is no basis for reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to *284review these claims, we would reject them. Concur — Rosenberger, J. P., Tom, Mazzarelli, Wallach and Friedman, JJ.